Proceeding pursuant to CPLR article 78 (transferred to this Court by order of the Supreme Court, entered in Albany County) to review a determination of respondent Commissioner of Correctional Services which found petitioner guilty of violating a prison disciplinary rule.
Petitioner challenges a determination finding him guilty of violating the prison disciplinary rule that prohibits inmates from making threats.* The misbehavior report, written by the correction officer who was an eyewitness to the event, was sufficiently detailed, by itself, to provide substantial evidence supporting the determination of guilt (see, Matter of Dexter v Goord, 257 AD2d 936). Contrary to petitioner’s assertion, the Hearing Officer was not required to call the author of the misbehavior report to testify (see, Matter of Rodriguez v Senkowski, 202 AD2d 761, 762). Furthermore, to the extent that the testimony of petitioner and his two inmate witnesses conflicted with the narration in the misbehavior report, this created a credibility issue for resolution by the Hearing Officer (see, Matter of Lee v McCoy, 233 AD2d 633, 633-634).
We also reject petitioner’s assertion that the Hearing Officer’s written disposition was inadequate. The Hearing Officer’s disposition sufficiently set forth the evidence relied upon and reasons for the disposition. Petitioner’s remaining contentions, including his claim of Hearing Officer bias, are either without merit or unpreserved for our review.
Crew III, J. P., Peters, Carpinello, Mugglin and Rose, JJ., concur. Adjudged that the determination is confirmed, without costs, and petition dismissed.

 Petitioner was found not guilty of urging other inmates to participate in an action detrimental to the order of the facility.